 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10
11   JAMIE TORRES, et al.,                          Case No.: CV 17-9305-DMG (RAOx)
12
                  Plaintiffs,                      ORDER RE DISMISSAL OF
13
                                                   ACTION [120]
14         v.
15   WELLS FARGO BANK, N.A, et al., and
     DOES 1 through 50, inclusive
16
17
                  Defendants.
18
19
20
21         In light of the parties’ stipulation dated January 28, 2020 dismissing this case in its
22   entirety based on a settlement of all claims, the above-captioned action is dismissed in its
23   entirety with prejudice, effective February 10, 2020.
24   IT IS SO ORDERED.
25
26   DATED: January 30, 2020                       ________________________________
27
                                                   DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
28


                                                  -1-
